Order, Supreme Court, New York County (Karla Moskowitz, J.), entered December 22, 1989, which granted plaintiffs motion for summary judgment in lieu of complaint pursuant to CPLR 3213, and denied the cross motion by defendants Williams and Brown for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiff established its entitlement to summary judgment in lieu of complaint on defendants’ written personal guarantees of a promissory note made by the defendant corporation by establishing execution, delivery, demand and failure to pay. (European Am. Bank & Trust Co. v Schirripa, 108 AD2d 684.) The defendants fail to substantiate, in evidentiary form, their conclusory contention that the promissory note upon which the underlying action was predicated was repaid, extended or satisfied by the issuance of a second promissory note in the same amount as the original note, with a different maturity date. In any event, the defendants would remain liable since their guarantees contemplated extensions, renewals and replacements of the underlying indebtedness. Concur—Kupferman, J. P., Milonas, Rosenberger, Asch and Kassal, JJ.